DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. Applicant argues on page 7 third paragraph, “in the alleged combined system, under the situation where the sender remains the same condition, if two animations were played one after the other at Swenson’s client device, the audio quality level of the second one would be the same as the first – both would be based on the speaker capabilities of Swenson’s client device. Thus, under this situation, the alleged combination does not teach or suggest ‘digitally encoded audio corresponding to second video content and encoded in an audio data type that has a different audio quality level from an audio data type of the digitally encoded audio corresponding to the first video content.’” Examiner respectfully disagrees. Swenson teaches on (page 7 paragraph (0093)) “the audio encoder module encodes an audio stream output of the server application based on the speaker capabilities of the client device (e.g. if client device is known to be a cellular phone, the audio may be encoded such the quality encoded does not exceed the particular phone’s speaker capabilities, or a default level used for cellular phones).” The system taught by Swenson receives a first video and audio and depending on the device’s capabilities it converts the first video/audio to a second video/audio. The limitation of the current application reads “different audio quality level is selected, based on the output, at the computing device, of the digitally encoded audio corresponding to the first video content.” In this case, Swenson is measuring the speaker capabilities of the corresponding device to display a video content and change the original’s video content’s volume based on the speaker’s capabilities. Each device has a different speaker capability and hence would result in a different audio quality configuration. A similar use of the speaker’s capabilities and its configuration is used in (paragraph (0028)) of the current specification.
Applicant argues on page 8 first paragraph “different encoding format is selected based on the condition of the sender and the new encoder of the sender, but is not on the output of, at Swenson’s client device, of audio of the first animation. Thus, under this situation, the alleged combination does not teach or suggest ‘wherein the different audio quality level is selected, based on the output, at the computing device, of the digitally encoded audio corresponding to the first video content.’” Examiner again disagrees. Swenson is clear in teaching measuring the device’s speaker capabilities and based on this modify the audio output (see previous paragraph and Swenson (page 7 paragraph (0093)).
Lastly, applicant argues on page 9 last paragraph “in Kiyoshige, the selection of audio quality appears to be based on the capacity of the recording device. Thus, the alleged combination still does not teach or suggest ‘wherein the audio quality level of the later portion of the video program is selected based on a sampling of an audio output of the earlier portion of the video program.’” Examiner again disagrees. Kiyoshige teaches on (column 16 lines 38-61) “the second audio quality is selected according to the first audio quality. For example, the first audio quality determinator selects the highest quality among the selectable first audio qualities. The first audio quality determinator selects the second audio quality of lower sound quality than the first audio quality selected. For example, the second audio quality is selected of which the sampling frequency is half of the sampling frequency in the first audio quality.” As a result, the second audio quality is chosen based on half of the sampling frequency of the first audio quality (which is an earlier portion of a video program).   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1). Hereinafter referred as Zaslansky, Swenson and Jeong.
Regarding claims 2, 9 and 16, Holzer teaches a method comprising: sending, to a computing device (page 2 paragraph (0029)), digitally encoded audio corresponding to first video content (in the sending process of the recorded voice message, the device sends or transmits or uploads to a server the digital data representing the recorded message, for example, as a digital audio file uploaded from device to server (page 4 paragr4aph (0039)). Holzer also teaches sending, to the computing device, digitally encoded audio (page 3 paragraph (0037)). Holzer further teaches an audio data type of the digitally encoded audio (page 4 paragraph (0041)). Moreover, Holzer teaches the digitally encoded audio corresponding to the first video content (page 14 paragraph (0145)). 
However, Holzer is silent in teaching sending digital audio corresponding to second video content and process an audio data type that has a different audio quality level from an audio data type of the digital audio corresponding to the first video content, wherein the different audio quality level is selected, based on the output, at the computing device, of the digital audio corresponding to the first video content. Swenson teaches on (page 7 paragraph (0093)) the video encoder may convert and encode video frames of the server application’s UI (e.g. converting the video frames rendered by the server application to QVGA resolution from the server application’s native rendering resolution (also see page 5 paragraph (0063)).
Therefore, it would be obvious to one of ordinary skill in the art to combine Holzer’s reference to include the teachings of Swenson for sending, to the computing device and after the computing device outputs the digitally encoded audio corresponding to the first video content, digital audio corresponding to second video content and process an audio data type that is: different from an audio data type of the digital audio corresponding to the first video content before the effective filing date of the claimed invention. A useful combination is found on Swenson (page 1 paragraph (0002)) the present invention relates to a system for displaying a web browsing session. In particular, the present invention is related to a viewing application for displaying a web browsing session from a separate device. 
However, Holzer and Swenson are silent in teaching sending, to the computing device and after the computing device outputs the digitally encoded data corresponding to the video content. Jeong teaches on (page 13 paragraph (0141, 0152-0153)) figure 16-17 illustrates the videoconference between devices 1600 and 1650 after conditions have changed at the first device 1600, causing that device to switch to between using the (page 1 paragraph (0007))
Therefore, it would be obvious to one of ordinary skill in the art to combine Holzer’s and Swenson’s references to include the teachings of Jeong for sending, to the computing device and after the computing device outputs the digitally encoded audio corresponding to the video content before the effective filing date of the claimed invention. A useful combination is found on Jeong (page 1 paragraph (0004)) in some embodiments the sending device determines which decoder to use based on the network and operating conditions. The sending device then determines which of the features available to select encoder it can use, based on the features available to the decoders of the receiving device.

Regarding claims 7, 14 and 20, Holzer, Swenson and Jeong teach the method of claims 2, 9 and 16. Swenson teaches different audio quality level comprises one or more of: a different sampling rate or a different number of audio channels (page 5 paragraphs (0063) and (0067)).
Regarding claims 15 and 21, Holzer, Swenson and Jeong teach the method of claims 9 and 16. The different audio quality level comprises a different number of audio channels (page 5 paragraphs (0063) and (0067)). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1) in view of Garratt et al (US 2012/0237064 A1). Hereinafter referred as Zaslansky, Swenson, Jeong and Garratt.
Regarding claim 8, Holzer, Swenson and Jeong teach the method of claim 2. However, Holzer, Swenson and Jeong are silent in teaching using audio measurements taken during presentation of an initial portion of a content item to adjust audio parameters of a subsequent portion of the content item, wherein the first video content comprises the initial portion of the content item, and the second video content comprises the subsequent portion of the content item. Garratt teaches on (page 1 paragraph (0013)) the patient, after a few second is presented with a visual representation of the sound at a visual display. The patient will see the letter or sound they did not hear clearly or was in their perception missing. […] Based upon the response from the patient, an algorithmic adjustment of the hearing instruments is performed that is effective to adjust to correct for the missing the sound. The audio sound is re-presented to the patient with the adjusted sound. Subsequently, fine-tuning commands are received from the patient via a second interface and the fine-tuning commands are effective to make a fine-tuning adjustments to the hearing instruments. 
Therefore, it would be obvious to one of ordinary skill in the art to combine Holzer’s, Swenson’s and Jeong’s references to include the teachings of Garratt for using audio measurements taken during presentation of an initial portion of a content item to adjust . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1) in view of Srinivasan et al (US 10,110,647 B2) in view of Kiyoshige (US 10,356,518 B2). Hereinafter referred as Zaslansky, Swenson, Jeong, Srinivasan and Kiyoshige.
Regarding claim 22, Holzer, Swenson and Jeong teach the method of claim 2. However, Holzer, Swenson and Jeong are silent in teaching an audio quality level of a later portion of a video program is different from an audio quality level of an earlier portion of the video program. Srinivasan teaches on (column 8 lines 53-67) the audio content segments can have first content quality or resolution, the video content segment s are illustrated as having a first content quality or resolution, the video content segments are illustrated as having a first content quality or resolution and the video content segment is illustrated as having a second content quality or resolution. The first content quality or resolution for the audio content segments can be different than the first content quality or resolution of the video content segments. 

However, Holzer, Swenson, Jeong and Srinivasan are silent in teaching the audio quality level of the later portion of the video program is selected based on a sampling of an audio output of the earlier portion of the video program. Kiyoshige teaches on (column 16 lines 38-61) the second audio quality is selected according to the first audio quality. For example, the first audio quality determinator selects the highest quality among the selectable first audio qualities. The first audio quality determinator selects the second audio quality of lower sound quality than the first audio quality selected. For example, the second audio quality is selected of which the sampling frequency is half of the sampling frequency in the first audio quality.  
Therefore, it would be obvious to one of ordinary skill in the art to combine Holzer’s, Swenson’s, Jeong’s and Srinivasan’s references to include the teachings of Kiyoshige for . 

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1) in view of Mallison (US 2011/0247042 A1). Hereinafter referred as Zaslansky, Swenson, Jeong and Mallison.
Regarding claims 4, 11 and 18, Holzer, Swenson and Jeong teach the method of claims 2, 9 and 16. Holzer teaches digital encoder audio (page 3 paragraph (0037)). Holzer teaches audio data that is based on the digitally encoded audio corresponding to the first video content (page 2 paragraph (0025) and page 10 paragraph (0096)).
However, Holzer, Swenson and Jeong are silent in teaching audio data type of the digitally audio corresponding to the second video content, is selected based on a sound sample that is generated by the computing device. Mallison teaches on (page 2 paragraph (0018)) a user can record, capture or otherwise store audio, image, and/or video information that can be used to determine at least an identity of a specified piece 
Therefore, it would be obvious to one of ordinary skill in the art to combine Holzer’s, Swenson’s and Jeong’s references to include the teachings of Mallison for audio data type of the digitally audio corresponding to the second video content, is selected based on a sound sample that is generated by the computing device before the effective filing date of the claimed invention. A useful combination is found on Mallison (page 4 paragraph (0030)) various process can be used for obtaining the content matching information, as well as the supplemental content corresponding to that media. As discussed, media stored for matching purposes can include any appropriate information such as audio content, image content, video content, etc. 

Regarding claims 5, 12 and 19, Holzer, Swenson, Jeong and Mallison teach the method of claims 2, 9 and 16. Swenson teaches digitally encoded audio. Mallison teaches audio data type corresponding to the second video content, is selected based on an analysis of a sound sample (page 2 paragraph (0018)). Holzer teaches the sound sample is generated by the computing device based on the digitally encoded audio corresponding to the first video content (each audio phoneme is matched with a suitable image that shows the graphical avatar selected by the user, at a particular facial gesture or temporal state that corresponds to utterance of that audio phoneme. An animation sequence is produced, as a data-item or as standalone audio/video file (page 2 paragraph (0025)). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1) in view of Gavade et al (US 9,037,971 B2. Hereinafter referred as Zaslansky, Swenson, Jeong and Gavade.
Regarding claims 3, 10 and 17, Holzer, Swenson and Jeong teach the method of claims 2, 9 and 16. However, Holzer, Swenson and Jeong are silent in teaching a first video content is a first portion of a video asset and the second video content is a second portion of the video asset. Gavade teaches on (figure 8D) a first video content in a first portion of the video asset (104-2) and a second video content in a second portion of the video asset (822). Gavade further teaches the second portion of the video asset is subsequent to the first portion of the video asset (column 8 lines 41-55).
Therefore, it would be reasonable to one of ordinary skill in the art to combine Holzer’s, Swenson’s and Jeong’s references to include the teachings of Gavade for a first video content is a first portion of a video asset and the second video content is a second portion of the video asset before the effective filing date of the claimed invention. A useful combination is found on Gavade (column 1 lines 45-54) embodiments described below .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2) in view of Jeong (US 2013/0034146 A1) in view of Tsurumi (US 2012/0114137 A1). Hereinafter referred as Zaslansky, Swenson, Jeong and Tsurumi.
Regarding claims 6 and 13, Holzer, Swenson and Jeong teach the method of claims 2 and 9. Swenson teaches the audio data type, of the digitally encoded audio corresponding to the second video content, is selected (page 7 paragraph (0093)). However, Holzer, Swenson and Jeong are silent in teaching the audio data type is selected based on a layout of a plurality of speakers of the computing device. Tsurumi teaches on (page 1 paragraph (0007)) a speaker-position computation section configured to find the position of each of a plurality of speakers located in a speaker layout space on the basis of a position computed as the position of a microphone in the speaker layout space.
 Therefore, it would be reasonable to one of ordinary skill in the art to combine Holzer’s, Swenson’s and Jeong’s references to include the teachings of Tsurumi for the user system comprises a plurality of speakers, and the information associated with the output comprises data indicating a layout of the plurality of speakers before the effective filing date of the claimed invention. A useful combination is found on Tsurumi (page 1 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 2, 9 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of patent No. 9,800,905 in view of Holzer Zaslansky et al (US 2015/0287403 A1) in view of Swenson et al (US 2008/0184128 B2). 
A comparison of the claim language follows, where the similar language is bolder for identification.
Regarding Instant Application’s Claims 2, 9 and 16

Is met by US patent 9,800,905’s Claim 19
A method comprising: sending, to a computing device, digitally encoded audio corresponding to first video content; and sending, to the computing device and after the computing device outputs the digitally encoded audio corresponding to the first video content, digitally encoded audio corresponding to second video content and encoded in an audio data type that has a different audio quality level from an audio data type of the digitally encoded audio corresponding to the first video content; 
A method comprising: sending, by a computing system and to a user system, digitally encoded audio corresponding to first portion of a video asset; and sending, by the computing system and to the user system, digitally encoded audio corresponding to second portion of the video asset and encoded in an format that is: different from a format of the digitally encoded audio corresponding to the first portion video asset; 
Wherein the different audio quality is selected, based on the output, at the computing device, of the digitally encoded audio corresponding to the first video content.
and selected, by the computing system, based on a sound encoded within the digitally encoded audio corresponding to the first portion of the video asset and produced by the user system.


As stated above, although the claims at issue are not identical but they are almost the same and they entail the same concept and overall invention. 
The current patent ‘905 teaches the instant application. However, the current patent ‘905 is silent in teaching “an audio type that is different from an audio data type (page 1 paragraph (0006)) the audio segment is analyzed by a module that recognizes audio phonemes and that divides that audio segments into a set of ordered, discrete audio phonemes. Therefore, it would be reasonable to one of ordinary skill in the art to modify the patent ‘905 to include the teachings of Holzer for an audio type that is different from an audio data type of the first video content before the effective filing date of the claimed invention. A useful combination for this is found on Holzer (page 2 paragraph (0024)) the present invention allows a first user to utilize a smartphone or a cellular phone in order to select an avatar and to record a voice-message intended to select an avatar and to record a voice-message intended to reach a second user.
The current patent ‘905 teaches the instant application. However, the current patent ‘905 is silent in teaching “different audio quality is selected based on the output at the computing device.” Swenson teaches on (page 7 paragraph (0093)) The audio encoder module encodes an audio stream output of the server application based on the speaker capabilities of the client device (e.g. if client device is known to be a cellular phone, the audio may be encoded such the quality encoded does not exceed the particular phone’s speaker capabilities, or a default level used for cellular phones). Therefore, it would be reasonable to one of ordinary skill in the art to modify the patent ‘905 to include the teachings of Swenson of different audio quality is selected based on the output at the computing device before the effective filing date of the claimed invention. A useful combination for this is found on Swenson (page 1 paragraph (0002)) the present invention relates to a system for displaying a web browsing session. In 

This is an obviousness-type double patenting rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424